              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       SOUTHERN DIVISION

                  CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS                    )
PUBLISHING, INC. and N2                  )
FRANCHISING, LLC,                        )      INDEX OF EXHIBITS TO
               Plaintiffs,               )    PLAINTIFFS' RESPONSE IN
                                         )   OPPOSITION TO DEFENDANT'S
                 v.                      )     MOTION FOR SUMMARY
                                         )           JUDGMENT
JACQUELINE MARIE LYLES and               )
LIFESTYLE PUBLICATIONS, LLC,             )
              Defendants.                )




    1.    Declaration of Mike Beams

    2.    Affidavit of Jacqueline M. Lyles

    3.    Declaration of Nicole Geraghty

    4.    Declaration of Christine Roshto

    5.    Declaration of Kathryn Miyahira

    6.    Declaration of James Newman

    7.    Affidavit of MaryAnn Celardo

    8.    Declaration of Deland Shore

    9.    Affidavit of Kate Silberfeld

    10.   Declaration of Alexander C. Dale

    11.   Declaration of Michelle C. Howard




     Case 7:19-cv-00089-BO Document 51-1 Filed 06/25/20 Page 1 of 1
